Citation Nr: 0740508	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from January 1967 to December 
1969, from October 1971 to May 1978, and from December 1990 
to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran in this case was originally 
granted service connection in a rating decision dated August 
2003.  The RO evaluated the veteran's bilateral tinnitus as 
10 percent disabling, effective March 20, 2003.  In this 
case, the veteran contends that the RO should have rated his 
bilateral tinnitus higher than was initially done.  The 
veteran also asserts that the RO should have rated each ear 
separately in this case.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Before 1999, the Rating Schedule authorized a 10 percent 
disability evaluation for tinnitus incurred as the result of 
head trauma.  See generally 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998).  At that time, manifestations that were not 
the result of head trauma could be rated in association with 
the underlying cause under the appropriate diagnostic code.  
See Wanner v. Principi, 17 Vet. App. 4 (2003).  The Rating 
Schedule was subsequently amended in 1999 to provide service 
connection for "Tinnitus, recurrent," regardless of its 
etiology.  See 64 Fed. Reg. 25,202, 25, 210 (1999).  

In 2002, VA proposed to amend Diagnostic Code 6260 to state 
more explicitly the manner in which recurrent tinnitus was to 
be evaluated.  The intended effect of this action was to 
codify the current standard VA practice of assigning "only a 
single 10-percent evaluation [for recurrent tinnitus] whether 
it is perceived in one ear, both ears, or somewhere in the 
head."  67 Fed. Reg. 59,033 (September 19, 2002).  VA 
subsequently adopted the amendments effective June 13, 2003.

Explanatory Note Two contained in Diagnostic Code 6260 
explicitly indicated that the rating specialist should 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. 4.87, Diagnostic Code 6260 (2003). 

Moreover, a VA General Counsel precedential opinion indicated 
that neither the prior nor the amended regulations contained 
any language which suggested that a separate tinnitus rating 
could be assigned for each ear, nor did any other Rating 
Schedule provision in effect prior to or after 1999 suggest 
that separate ratings might be assigned, regardless of 
whether the tinnitus was perceived as unilateral, bilateral, 
or in the head.  See VAOPGCPREC 2-2003 (May 22, 2003).  Thus, 
a 10 percent disability evaluation is the maximum schedular 
rating authorized under Diagnostic Code 6260.  

However, the United States Court of Appeals for Veterans 
Claims (Court) held in Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005), that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  As there is no 
legal basis upon which to assign a disability rating in 
excess of 10 percent or separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Furthermore, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
tinnitus, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


